                 Case 21-50451-LSS   Doc 1-1   Filed 05/13/21   Page 1 of 2




                                     Exhibit A




DOCS_DE:234339.1 89006/001
                                                Case 21-50451-LSS          Doc 1-1       Filed 05/13/21   Page 2 of 2
                A                      B               C               D                        E                       F                   G
 2 Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4 TRANSFEROR DEBTOR-AVENUE STORES, LLC
 5 Vendor:
 6                             BRIGGS NEW YORK
 7                             LOCKBOX#789282 PHIL
 8                             ADELPHIA PA 19178-9282
 9
10
11 Payment #                   Payment Date      Clear Date    Payment Amount        Invoice #                 Invoice Date        Invoice Amount
12 684405                             05/15/2019    05/24/2019 $         29,704.47   101065560-2019                     03/01/2019 $         5,011.78
13 684405                             05/15/2019    05/24/2019           29,704.47   101065589-2019                     03/01/2019           1,487.31
14 684405                             05/15/2019    05/24/2019           29,704.47   101065591-2019                     03/01/2019           6,152.34
15 684405                             05/15/2019    05/24/2019           29,704.47   101075618-2019                     03/22/2019           9,040.64
16 684405                             05/15/2019    05/24/2019           29,704.47   101075620-2019                     03/22/2019           8,069.90
17 684405                             05/15/2019    05/24/2019           29,704.47   948-71048-2019                     05/09/2019              - 57.50
18 685498                             06/05/2019    06/13/2019           29,514.33   101088150-2019                     04/12/2019           7,951.76
19 685498                             06/05/2019    06/13/2019           29,514.33   101088151-2019                     04/12/2019           2,368.31
20 685498                             06/05/2019    06/13/2019           29,514.33   101088152-2019                     04/12/2019           8,624.15
21 685498                             06/05/2019    06/13/2019           29,514.33   101088153-2019                     04/12/2019           2,569.00
22 685498                             06/05/2019    06/13/2019           29,514.33   101088154-2019                     04/12/2019           5,548.92
23 685498                             06/05/2019    06/13/2019           29,514.33   101088155-2019                     04/12/2019           2,466.19
24 685498                             06/05/2019    06/13/2019           29,514.33   953-71048-2019                     05/30/2019              - 14.00
25 685100                             05/29/2019    06/18/2019           91,529.82   101088143-2019                     04/11/2019          10,351.74
26 685100                             05/29/2019    06/18/2019           91,529.82   101088144-2019                     04/11/2019           9,391.31
27 685100                             05/29/2019    06/18/2019           91,529.82   101088145-2019                     04/11/2019          25,748.06
28 685100                             05/29/2019    06/18/2019           91,529.82   101088146-2019                     04/11/2019          21,402.96
29 685100                             05/29/2019    06/18/2019           91,529.82   101088147-2019                     04/11/2019           6,728.41
30 685100                             05/29/2019    06/18/2019           91,529.82   101088148-2019                     04/11/2019          18,579.59
31 685100                             05/29/2019    06/18/2019           91,529.82   12534-2019                         05/01/2019            - 545.00
32 685100                             05/29/2019    06/18/2019           91,529.82   12540-2019                         05/01/2019            - 127.25
33 TOTAL                                                       $        150,748.62                        17
